In an action for libel, order dated January 28, 1935, denying defendants’ motion for a bill of particulars, and order dated April 8, 1935, in so far as it denies defendants’ motion for an examination as to items 3, 5 and 6 of the notice of examination and limits the examination under item 1 to the date of November 10, 1934, affirmed, with ten dollars costs and disbursements; the examination as to the granted items to proceed on five days’ notice. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.